Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on September 13, 2022, August 18, 2022, June 7, 2022, May 9, 2022, March 30, 2022, and February 8, 2022, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 2-5 and 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 2, the phrase, “effective amount of a polymeric resin modifier” is indefinite.  It is unclear how much an effective amount is.
	In claim 17, the phrase, “an upper” is indefinite.  It is unclear what the upper is referring to.
	In claims 18-20, the phrase, “the upper” is indefinite.  It is unclear what the upper is referring to.
	Claims 3-5 are rejected as being dependent on claim 2.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,272,758. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claims 1 and 1 of U.S. Patent No.  ‘758 and U.S. Patent No.  ‘758  encompasses all the limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 2-19 of U.S. Patent No.  ‘758  .


Claim Rejections – 35 USC § 102(b)

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Foster et al. (U.S. 2016/0295935). 
	Foster discloses footwear, such as insoles for support and/or protection against impact for the top and sides of the foot and/or toes (e.g., they may be employed in the tongue, sides, and toe areas of footwear, such as shoes, sneakers, or cleats), ankles in high tops or boot-like footwear, and as orthotics and insoles as well (paragraph 159).  Additionally, Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier). The plate element materials may be made of substances that are designed or selected to withstand high or medium impacts; have high, medium, or low densities; varying hardness; and tensile strengths. However, the main commonality among the various types of plastics or polymers that may be useful in affording protection is that they may be moldable to form the plate elements and sheets of meshed plate elements (paragraph 74), as in claims 1-3, 9-10.
In claim 2, the phrase “effective amount of a polymeric resin modifier” is interpreted to be any amount of a polymeric resin modifier, as effective amount does not appear to be defined by Applicant.
	Foster shows a sole structure for an article of footwear in Figure 4, as shown below:

    PNG
    media_image1.png
    587
    734
    media_image1.png
    Greyscale
.


Concerning claim 2, Foster discloses the plate elements and sheets of meshed plate elements (paragraph 74) where the mesh layer may expand only the areas that are not covered by a hot melt film or textile, or the areas in the mesh window openings (paragraph 102) where the article comprises a textile layer.
	Concerning claim 3, Figure 4 shows a lower chassis, which is configured to be on the first side of the plate.
	
	Concerning claims 7-8, Foster discloses footwear, such as insoles for support and/or protection against impact for the top and sides of the foot and/or toes (e.g., they may be employed in the tongue, sides, and toe areas of footwear, such as shoes, sneakers, or cleats), ankles in high tops or boot-like footwear, and as orthotics and insoles as well (paragraph 159).  Because Foster discloses a sole structure with the same materials as claimed and preferentially disclosed, the article of Foster will inherently possess an abrasion loss value, as claimed.  Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Foster has the same chemical structure, the properties, including abrasion loss is necessarily present. MPEP 2112.01 II.
	Concerning claim 14, Foster discloses a textile material (paragraph 102, 109 and 114). 
	Concerning claims 15-16 and 20, Figure 4 shows a chassis with traction elements.
	Concerning claim 17, Figure 4 shows an article of footwear comprising an upper layer and a sole structure.

Claim Rejections – 35 USC § 103(a)

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 6 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster et al. (U.S. 2016/0295935). 
	Foster is taken as above.  Foster discloses footwear, such as insoles for support and/or protection against impact for the top and sides of the foot and/or toes (e.g., they may be employed in the tongue, sides, and toe areas of footwear, such as shoes, sneakers, or cleats), ankles in high tops or boot-like footwear, and as orthotics and insoles as well.(paragraph 159).  Additionally, Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier). 
In claim 6, the phrase, “pass a flex test pursuant to the Cold Ross Flex Test using the Plaque Sampling Procedure” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a plate comprising a polyolefin resin.  The reference suggests such a product because Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier), as in claim 6.
 Concerning claim 6, the phrase, “amount effective to allow the polyolefin resin to pass a flex test pursuant to the Cold Ross Flex Test using the Plaque Sampling Procedure” constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
Concerning claims 18-19, Foster discloses a plate layer arranged on a liner, which is attached to the line by bonding, where any of the layers of the article may be bonded to each other (paragraph 108).  Although Foster does not explicitly disclose the bond strength of the layers, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the sole structure is carried out using material (polypropylene plate with acetal) and process conditions (bonded) which are substantially identical to those disclosed by applicants. Therefore the sole structure discussed above would be expected to meet the claimed bond strength.
	






Concerning claim 18, Foster discloses a plate layer arranged on a liner, which is attached to the line by glue, bonding, silicone, adhesive, tape, or the like, where any of the layers of the article may be bonded to each other (paragraph 108).  
	Concerning claim 19, Foster discloses a plate layer arranged on a liner, which is attached to the line by bonding, where any of the layers of the article may be bonded to each other (paragraph 108).  
Concerning claim 20, the phrase, “resin composition of the plate…are melded together” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a plate comprising a polyolefin resin.  The reference suggests such a product because Foster discloses plate element materials, of the invention, include: polypropylene and acetal (polymeric resin modifier).


Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781